DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially orthogonal” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what substantially orthogonal means in the claim. Whether 89 degree between the edge members is considered as substantially orthogonal or 95 degree between the edge members is considered as substantially orthogonal? Or how close has to be the value of angle to 90 degree between the edge members to be considered as substantially orthogonal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 20200285278; “Shen” hereinafter) in view of Rayner (US 20120314354; “Rayner” hereinafter).
Regarding claim 1, Shen discloses a housing configured to receive a portable electronic device, the housing comprising: 
a front frame (136) comprising a raised rectangular border (rectangular raised or elevated border formed by 304-1, 304-2, 300 and 320-1) around a central electronic display (124);
a plurality of corner members (312), ones of the corner members having generally planar sections that are joined by a radiused edges or chamfered edges (fig. 3A);
a rear frame (112 and 116f) comprising a plurality of edge members that are joined at substantially orthogonal angles of at the plurality of comer members (the outer boundary or edge of the forward sections 116f of the perimeter wall 116 that connects with the base 112 join at orthogonal angles at the plurality of the corner, fig. 2); and
a first vertical protrusion (protrusion containing data capture assembly 132) extending outward from the rear frame (figs. 1-2).
Shen does not explicitly disclose the first vertical protrusion having a first axis and an arched cross section or mounded cross section with a central peak region.
Rayner (figs 1A-1D) teaches a vertical protrusion (97a or 97b) having a first axis and an arched cross section or mounded cross section with a central peak region (fig. 1D).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Shen to include a vertical protrusion having a first axis and an arched cross section or mounded cross section with a central peak region as taught by Rayner because such modification provides connecting means for other accessory and also provides supporting means when place on a holding surface.
Regarding claim 2, Shen in view of Rayner (relied on Rayner, figs 1A-1D) discloses wherein that the central peak region comprises a strip aligned with or along a first axis (the center of the bulged out part 97a or 97b has a strip shaped attachment that extends along the direction of the ports 97a or 97b figs. 1C-1D).
Regarding claim 3, Shen in view of Rayner (relied on Rayner, figs 1A-1D) discloses the housing according to claim 1 further comprising: a second vertical protrusion (97c or 97d) spaced apart from the first vertical protrusion (97a or 97b), the second vertical protrusion having an arched cross section or mounded cross section with a secondary central peak region (fig. 1c-1D).
Regarding claim 4, Shen in view of Rayner (relied on Rayner, figs 1A-1D) discloses the housing according to claim 3 wherein the secondary central peak region is a strip aligned with or along a second axis (the center of the bulged out part 97c or 97d has a strip shaped attachment that extends along the direction of the ports 97c or 97d, figs. 1C-1D).
Regarding claim 5, Shen in view of Rayner (relied on Rayner, figs 1A-1D) discloses the housing according to claim 1 further comprising: the central peak region comprising a strip aligned with or along a first axis (the center of the bulged out part 97a or 97b has a strip shaped attachment that extends along the direction of the ports 97a or 97b figs. 1C-1D);
a secondary central peak region comprising a strip aligned with or along a second axis (the center of the bulged out part 97c or 97d has a strip shaped attachment that extends along the direction of the ports 97c or 97d, figs. 1C-1D); and
wherein the first axis is generally parallel to the second axis (the extension direction of 97a or 97b and 97c or 97d are parallel, figs 1C-1D).
Regarding claim 7, Shen in view of Rayner (relied on Rayner, figs 1A-1D) discloses wherein an upper one of the corner members (312) provides a first contact region for a thumb of a user and wherein the first vertical protrusion (132) or the second vertical protrusion provides a second contact region for one or more fingers of the user, where the first contact region and the second contact region can be contacted simultaneously to hold ergonomically the housing (upper corner members 312 and the protrusion containing the data capture assembly 132 are next to each other and can be simultaneously hold by the thumb and other finger by an user).
Regarding claim 10, Shen in view of Rayner (relied on Shen) discloses the housing according to claim 1 further comprising an upper protrusion (108) that can be  gripped with a palm against the front frame and one or more fingers within a recess of the upper protrusion to form a grip on the housing (108 is a pistol grip and has bulge lower end and has recess for finger, fig. 1).
Regarding claim 11, Shen in view of Rayner (relied on Shen) discloses the housing according to claim 10 wherein the upper protrusion (108) further comprises a central recess in arear portion of the upper protrusion, wherein the central recess is configured to receive at least part of one or more fingers (108 is a pistol grip and has bulge lower end and has recesses at the rear surface of grip 108 and is configured to be hold by user hand and fingers, fig. 1).
Regarding claim 14, Shen in view of Rayner (relied on Shen) discloses the housing according to claim 1 wherein the edge members (112f) comprise a plurality of rectilinear edge members that connect to the generally planar sections and the radius of at the plurality of corner members (312) (figs 2, 4).
Regarding claim 15, Shen in view of Rayner (relied on Shen) discloses the housing according to claim 1 wherein a vertical member (304-1, 304-2) of front frame (136) has an arcuate side profile that is elevated above a generally planar face of the electronic display (figs 2-4).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Rayner as applied to claim 1, and in further view of Ohtaka et al.  (US 10671119; “Ohtaka” hereinafter).
	Regarding claim 6, Shen in view of Rayner discloses the housing as claimed in claim 1.
Shen in view of Rayner does not disclose the housing of claim 1 further comprising: an upper protrusion comprising a rear portion and a top portion, wherein the rear portion has a central recess; the top portion having a sloped profile with a peak height at an intersection between the rear portion and the top portion.
Ohtaka teaches a housing of a portable device comprising an upper protrusion (6a) comprising a rear portion (“rear portion” annotated fig. 5)  and a top portion (“top portion”, annotated fig. 5), wherein the rear portion has a central recess (“central recess” annotated fig. 5); the top portion having a sloped profile with a peak height at an intersection between the rear portion and the top portion (annotated fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Shen in view of Rayner to incorporate an upper protrusion that includes a rear portion and a top portion, wherein the rear portion has a central recess; the top portion having a sloped profile with a peak height at an intersection between the rear portion and the top portion as taught by Ohtaka because such modification provides tilt surface for read projection as suggested by Ohtaka.


    PNG
    media_image1.png
    966
    731
    media_image1.png
    Greyscale

Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Rayner as applied to claims 7  and 10 respectively, and in further view of Davison et al.  (US  20150270734; “Davison” hereinafter).
Regarding claim 8, Shen in view of Rayner (relied on Shen) discloses the first contact region (312) and the second contact region (132) comprises a gripping surface (312 and 132 can be served as a gripping surface, fig. 1).
Shen in view of Rayner does not explicitly disclose wherein the gripping surface has a relief surface treatment.
Davison teaches a gripping surface (620 or 640) being treated with a surface treatment. (Par. [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Shen in view of Rayner to have the gripping surface treated with surface treatment as suggested by Davison because such modification  increase grip and improve resilience to fingerprint and scratch.
Regarding claim 12, Shen in view of Rayner (relied on Shen) discloses the housing according to claim 10 wherein the upper protrusion comprises a gripping surface (108 is a pistol grip and has bulge and numerous recess that act as a relief surface).
Shen in view of Rayner does not explicitly disclose wherein the gripping surface has a relief surface treatment.
Davison teaches a gripping surface (620 or 640) being treated with a surface treatment. (Par. [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Shen in view of Rayner to have the gripping surface treated with surface treatment as suggested by Davison because such modification  increase grip and improve resilience to fingerprint and scratch.

Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Rayner and Davison as applied to claim 8 and claim 12 respectively, and in further view of Mangaroo et al.  (US 20100025286; “Mangaroo” hereinafter).
Regarding claim 9, Shen in view of Rayner discloses the housing as claimed in claim 8.
Shen in view of Rayner does not disclose the housing according to claim 8 wherein the relief surface treatment or the gripping surface comprises a resilient material selected from the group consisting of an elastomer, synthetic rubber, a polymer and silicone.
Mangaroo teaches a gripping surface (54 or 56) of comprises a resilient material selected from the group consisting of a synthetic rubber or a polymer (“The grip portion 54 has an overmold portion 56, preferably made of a resiliently flexible material (e.g. rubber or other suitable polymers), for enhancing the grip of the user's hand on the body 21 of the handle 20”, Par. [0074])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Shen in view of Rayner to have the material of the gripping surface made of resilient material selected from rubber or polymer as taught by Mangaroo because such modification enhance the grip of the user’s hand as taught by Mangaroo (Par. [0074]).
 	Regarding claim 13, Shen in view of Rayner discloses the housing as claimed in claim 12.
Shen in view of Rayner does not disclose the housing according to claim 12 wherein the relief surface treatment or the gripping surface comprises a resilient material selected from the group consisting of an elastomer, synthetic rubber, a polymer and silicone.
Mangaroo teaches a gripping surface (54 or 56) of comprises a resilient material selected from the group consisting of a synthetic rubber or a polymer (“The grip portion 54 has an overmold portion 56, preferably made of a resiliently flexible material (e.g. rubber or other suitable polymers), for enhancing the grip of the user's hand on the body 21 of the handle 20”, Par. [0074])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Shen in view of Rayner to have the material of the gripping surface made of resilient material selected from rubber or polymer as taught by Mangaroo because such modification enhance the grip of the user’s hand as taught by Mangaroo (Par. [0074]).

Response to Arguments
Applicant’s arguments filed on 05/20/2019 have been fully considered but they are not persuasive.
In the remarks:
Applicants on page  argues that- “However, MPEP § 2173.05(b)(11) references the use of "substantially" as a proper claim limitation that indicates approximation. "Substantially" means to "for the most part, mainly," Catherine Soanes and Sara Hawker, Compact Oxford Dictionary of Current English (Third Ed., 2008) at p. 1034. Even if the specification does not explicitly define a particular term (e.g., an explicit tolerance or angular range), an approximation term has its ordinary and customer meaning as it would be understood by one of the skill in the context of the entire patent disclosure" 
In response to argument- Examiner respectfully disagrees with applicant’s argument.  Applicant cites, “"Substantially" means to "for the most part, mainly," Catherine Soanes and Sara Hawker, Compact Oxford Dictionary of Current English”. Even according to this definition, "Substantially" means to "for the most part, mainly," and “for the most part” does not mean it is always there with 100% certainty which creates indefiniteness to the claim. Further, according to MPEP § 2173.05(b)-I, ff the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended. Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See In re Wiggins, 488 F. 2d 538, 541, 179 USPQ 421, 423 (CCPA 1973).
Applicants on page  argues that- “Even if it were possible to combine Shen and Rayner, the alleged combination of Shen and Rayner would not meet claim 1. Shen, alone or in combination, does not disclose "a first vertical protrusion extending outward from the rear frame, the first vertical protrusion having a first axis and an arched cross section or mounded cross section with a central peak region," as recited in claim 1. In particular, FIG. 1 and FIG. 2 of Shen disclose a rear housing protrusion that houses a "data capture assembly 132 (e.g. a bar code scanner) mounted on the base 112 of the housing body 104." (Para. 0016). In FIG. 1 and FIG. 2, the illustration of the data capture assembly 132 only provides a limited, side perspective view of the data capture assembly 132 that does not show clearly whether the data capture assembly extends vertically, or laterally, or both. The Shen housing includes a "body portion 104 and a grip portion 108," such as a pistol grip for gripping the device with a hand. (Para. 0015.) The Office Action, dated 6/24/22, acknowledges or notes that "Shen does not explicitly disclose the first vertical protrusion having a first axis and an arched cross section or mounded cross section with a central peak region." (Office Action at p. 5.) The Office Action cites Rayner to make up for the above-noted deficiencies of Shen and calls particular attention to the "alleged protrusion" 97a or 97b on FIG. 1D. (Office Action at p. 5.) However, upon further review, Rayner merely explains that "the bottom member 3 may include one or more accessory connection portions 97a, 97b, 97c and 97d which may be positioned anywhere on the bottom member 3, such as the corners of the bottom perimeter portion 30 of the bottom member 3. The one or more accessory ports 97a, 97b, 97c and 97d can be used for connecting one or more accessories to the protective housing 1." (Para. 0118; FIG. 1A.) Rayner, alone or in combination, with its accessory electrical connection ports 97a, 97b, 8c and 97d do not qualify as "a first vertical protrusion extending outward from the rear frame, the first vertical protrusion having a first axis and an arched cross section or mounded cross section with a central peak region," as recited in claim 1".
In response to argument- Examiner respectfully disagrees with applicant’s argument. Rayner (figs 1A-1D) teaches a vertical protrusion (97a or 97b or 97d) extended vertically outward or downward from a rear frame (3) and having a first axis and an arched cross section or mounded cross section with a central peak region (97b and 97d protrude vertically downward and have an arched cross section with a central peak region, figs. 1B, figs 1B, 1D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.S/Examiner, Art Unit 2841                                                                                                                                                                                                        
/HUNG S. BUI/Acting Patent Examiner, 2841/2800